HOOD, Chief Judge
(dissenting).
I would affirm. I think the record demonstrates that the trial court from its personal observation of appellant and his conduct was justified in finding that appellant appeared in court in an intoxicated condition, and I understand the majority agrees with this. I do not agree that the trial court after making such a finding embarked on an evidentiary hearing to determine a fact it had already found. I think a reasonable reading of the record shows that the trial court out of an abundance of caution and in a spirit of fairness to appellant offered appellant an opportunity to be examined by someone who was experienced in dealing with intoxicated persons. Appellant accepted the offer. The examination merely confirmed that which the court had already found as a fact. The court then adjudged appellant in contempt and imposed sentence. It should be noted that appellant, an experienced member of the bar, at no time objected to the procedure followed by the trial court. Kelly v. United States, D.C.Mun.App., 65 A.2d 593 (1949), cited by the majority, has no bearing here. There the trial court had no personal knowledge of the contemptuous conduct and a hearing was necessary to develop the facts.
It has been said that any court proceeding should not only be fair but should give the appearance of fairness. I fear that today’s decision will discourage a trial judge in this type of proceeding from displaying any attempt at fairness lest he be accused of putting the plough into the ground.